Citation Nr: 1523503	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for left shoulder bursitis. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from June 2002 to July 2002; January 2003 and April 2004; March 2005 to July 2006; July 2009 to September 2010; and June 2011 to January 2012.  He received the Combat Infantryman Badge, among other decorations, for this service.

This matter comes to the Board of Veterans Appeals (Board) from a May 2013 and August 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a hearing before the Board in March 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2).

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal for the left shoulder is requested.

2.  The Veteran's current left knee disability had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the left shoulder by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a grant of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant, during the March 2015 Board hearing, has withdrawn this appeal for the increased evaluation for the left shoulder and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of the increased evaluation of the left shoulder and it is dismissed.

Service Connection

The Veteran has asserted entitlement to service connection for a left knee disability.  Specifically, he claims that his left knee was injured when he jumped from a personnel carrier straining his left knee and he states that he strained his knee again after being exposed to an IED blast while serving in Iraq.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
  
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307 , and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

The Board also notes the Veteran was awarded a Combat Infantryman Badge and was involved in combat during service.  Pursuant to 38 U.S.C.A. § 1154(b) , with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary." See also 38 C.F.R. § 3.304(d) . 

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).
  
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

In this case, there are several instances throughout the Veteran's service that document complaints of knee pain and even reflect he was placed on a walking profile.  Significantly, the Veteran's most recent period of honorable active service ended in January 2012.  Significantly, in April 2012, a letter from VA indicated that left knee x-rays showed minor arthritic changes.  Similarly, the VA examination in October 2012 diagnosed bilateral knee strain osteoarthritis.  Thus, within one year of his discharge from active duty, the Veteran received a diagnosis of arthritis.  Accordingly, service connection is granted under 38 C.F.R. § 3.309.

In light of the Veteran's complaints of bilateral knee pain in service and his diagnosis of arthritis within one year of his most recent discharge, service connection for a left knee disability to include arthritis is warranted under 38 C.F.R. § 3.309.  

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The appeal concerning an increased evaluation for the left shoulder is dismissed.

Service connection for a left knee disability is granted.  


REMAND

The Veteran has filed a claim for PTSD.  A review of the record reflects that further development is warranted.  The Veteran has submitted several statements that he witnessed the killing of a child during combat operations in Southeast Asia.  During his third deployment, his truck was hit with an IED that wounded four members of his crew and they all received Purple Hearts.  During that same deployment, his crew was hit with six IEDs and he was present for all six.  The Veteran served in combat during all of his deployments and as such, all of these stressors are conceded.  38 C.F.R. § 3.304(f)(2).  The Veteran is in receipt of the Combat Infantry Badge, Iraq Campaign Medal with three Campaign Stars, the Bronze Star, Three Campaign Stars, and the Afghanistan Service Medal with Campaign Star, among others.  

In a March 2012 statement in support of his claim, the Veteran states that since his first deployment when he witnessed the killing of a child, he has repetitive dreams of the stressor.  He claims that he is angry all of the time and that it does not take much for him to want to engage in a fight.  He also claims that he goes through bouts of depression.  Due to these symptoms, he only sleeps about four hours per night.  

Further, he has submitted several buddy statements from family members that discuss the changes he has had in his mood and overall state of being since returning from his three tours in Southeast Asia.  

The Veteran also states in an August 2013 statement in support of his claim that he was told by three different doctors at the Johnson City VAMC that he has PTSD.  
There is also evidence in the claim that the Veteran was seen for PTSD symptoms in April 2012.  The note states that he is being followed for family conflict issues, insomnia, irritability, mild depression.  The Veteran stated that it all began in 2005, but has noticed an increase in issues since returning from deployment in 2011.  

The Veteran underwent a PTSD examination in October 2012, wherein the examiner failed to diagnose the Veteran with PTSD but instead gave a diagnosis of a personality disorder.  However, the Board finds that the examiner focused too heavily on the Veteran's pre-military service experience.  Therefore, the Board is remanding the Veteran's claim for a new VA acquired psychiatric examination to include PTSD with a different examiner.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

The Board is also remanding for VA treatment notes from the Johnson City VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for any acquired psychiatric treatment to include PTSD and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  Specifically, the Veteran has stated that he receives treatment at the Johnson City VAMC and those records should be obtained and associated with the Veteran's file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA psychological examination, to be performed by a licensed psychiatrist or a psychologist to determine the existence and etiology of any psychiatric disorder, to include PTSD.  This examination should be conducted by a different examiner than the examiner who provided the October 2012 examination.

The claims folder, including a copy of this REMAND, must be provided to the examiner for review of the pertinent documents therein, and the examiner should review the results of any testing prior to completion of the examination report. 

It is imperative that the examiner utilize the DSM in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After providing a current diagnosis, the examiner should address the following: 

a.  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service. 

b.  If PTSD is diagnosed, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran currently suffers from PTSD that is etiologically related to his military service.  The Veteran has identified several stressors to include, witnessing a child die, experiencing several IED blast in service, and having several of crew members injured during combat.  The Veteran was in combat in Southeast Asia and as such his stressors are conceded.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


